Exhibit 99.1 PROMISSORY NOTE FOR VALUE RECEIVED, the Corporation promises to pay to the order of Parker Booth, the sum of Four Hundred and Thirty One Thousand Five Hundred ($ 443,500.00) Dollars, with annual interest at 5% on the unpaid balance.In addition, Mr. Booth will receive an equity interest of 2,668,747 restricted shares of the Organic Alliance Inc.’s common stock. The repayment of this Note is contingent upon satisfactory repayment of the pending Small Business Administration (SBA) Loan that Organic Alliance Inc. intend to secure in the next thirty days.The full unpaid principal and earned interest shall be paid within 30 days after the retirement of the SBA Loan.If the SBA Loan is not secured, the full unpaid principal and any earned interest shall be fully due and immediately payable on December 31, 2010. This Promissory Note is unsecured. Upon failure to make payment within 15 days of demand, and should this note be turned over for collection, the undersigned shall pay all reasonable legal fees and costs of collection. All parties to this note waive presentment, demand, notice of non payment, protest and notice of protest, and agree to remain fully bound notwithstanding the release of any party or extension, indulgence, modification of terms, or discharge of any collateral for this note. The Corporation shall be liable under this note. Signed this 10th day of December, 2009 In the presence of: Parker Booth Lender Organic Alliance, Inc Borrower Agreed: /s/ Parker Booth Agreed: /s/ Tom Morrison Tom Morrison Chairman
